Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 

Claims 1-6 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, “Potential mobility enhancements for UAVs,”  3GPP, TSG-RAN, WG2, Nokia, Nokia Shanghai Bell (October 1, 2017) (hereinafter “Nokia”) and in view of NPL, "Consideration for potential mobility enhancement for aerial UE”, 3GPP, TSG-RAN, WG2 (October 9, 2017) from Lenovo (hereinafter “Lenovo”),


Nokia discloses “1. A method for transmitting flight information of an unmanned aerial vehicle that is applied to a core network device, the method comprising: 
acquiring a flight path of the unmanned aerial vehicle from an unmanned aerial vehicle management platform; 
obtaining flight information based on the flight path; and 
sending the flight information of the unmanned aerial vehicle to a base station having (see page 1-2 where the drone’s path is provided in advance to the base station so when the drone is traveling at 160 km/h the time to prepare a handover is limited and the drone flight path can be known to the network to prepare the target cells and is provided from the drone, or the core network)
Nokia is silent but Lenovo teaches “…a demand for the flight information of the unmanned aerial vehicle”.  (see page 1-3 where the drone is UE and the eNB can configure the drone UE to report location information in the 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of the NOKIA NPL with the teachings of the LENOVO NPL since the LENOVO NPL teaches that there can be a significant amount of interference when the UAV is departing the first cell for a second different cell at the cell interface. This can cause a drop in the telecommunication service for the uav.  The server can use 1. A UAV speed and flight path to determine that the UAV is moving fast at 160 km/h 2. and flight path information and 3. determine the handover has a very short communication period.  In this manner, the server and the ue can provide a conditional handover between two candidates as shown in FIG. 1 where a conditional handover is provided for candidate 1 and then a conditional handover for candidate 2 until a handover acknowledgement message is provided and an access to the cell can be provided and then the handover is complete. This can be repeated for different 9 cells of FIG. 2. This ensures that the communication is not dropped for a fast moving UAV.  See abstract and pages 1-5 of the Lenovo NPL. 

“…2. The method of claim 1, wherein the flight information further comprises: the flight path of the unmanned aerial vehicle; or a base station list corresponding to the unmanned aerial vehicle that includes an accessible base station of the unmanned aerial vehicle on the flight path. (see page 5, lines 1-10 from the bottom where the eNB can use the flight path as a factor for the drone to provide a conditional handoff) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of the NOKIA NPL with the teachings of the LENOVO NPL since the LENOVO NPL teaches that there can be a significant amount of interference when the UAV is departing the first cell for a second different cell at the cell interface. This can cause a drop in the telecommunication service for the uav.  The server can use 1. A UAV speed and flight path to determine that the UAV is moving fast at 160 km/h 2. and flight path information and 3. determine the handover has a very short communication period.  In this manner, the server and the ue can provide a conditional handover between two candidates as shown in FIG. 1 where a conditional handover is provided for candidate 1 and then a conditional handover for candidate 2 until a handover acknowledgement message is provided and an access to the cell can be provided and then the handover is complete. This can be repeated for different 9 cells of FIG. 2. This ensures that the communication is not 

    PNG
    media_image1.png
    405
    808
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    526
    836
    media_image2.png
    Greyscale

“…3. The method of claim 1, wherein acquiring the flight path of the unmanned aerial vehicle from the unmanned aerial vehicle management platform further comprises: receiving the flight path of the unmanned aerial vehicle (see FIG. 1 where the ue provides the path to the source for a conditional handover request)  sent by the unmanned aerial vehicle management platform. (see page 5, lines 1-10 from the bottom where the eNB can use the flight path as a factor for the drone to provide a conditional handoff)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of the NOKIA NPL with the teachings of the LENOVO NPL since the LENOVO NPL teaches that there can be a significant amount of interference when the UAV is departing the first cell for a second different cell at the cell interface. This can cause a drop in the telecommunication service for the uav.  The server can use 1. A UAV speed and flight path to determine that the UAV is moving fast at 160 km/h 2. and flight path information and 3. determine the handover has a very short communication period.  In this manner, the server and the ue can provide a conditional handover between two candidates as shown in FIG. 1 where a conditional handover is provided for candidate 1 and then a conditional handover for candidate 2 until a handover acknowledgement message is provided and an access to the cell can be provided and then the handover is complete. This can be repeated 

Nokia is silent but Lenovo teaches “…4. The method of claim 1, wherein acquiring the flight path of the unmanned aerial vehicle from the unmanned aerial vehicle management platform further comprises: sending a first request message to the unmanned aerial vehicle management platform that includes identification information of the unmanned aerial vehicle; (see FIG. 1 where the ue provides the path to the source for a conditional handover request) (see page 5, lines 1-10 from the bottom where the eNB can use the flight path as a factor for the drone to provide a conditional handoff) and receiving the flight path of the unmanned aerial vehicle returned by the unmanned aerial vehicle management platform in response to the first request message”. (see proposal number 6 where the flying path information is provided to assist the target enb to select a cell for handover on page 3-5)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of the NOKIA NPL with the teachings of the LENOVO NPL since the LENOVO NPL teaches that there can be a significant amount of interference when the UAV is departing the first cell for a second different cell at the cell interface. 

Nokia is silent but Lenovo teaches “…5. The method of claim 1, wherein sending the flight information of the unmanned aerial vehicle to the base station having a demand for the flight information of the unmanned aerial vehicle further comprises: sending the flight information of the unmanned aerial vehicle to a currently accessed base station of the unmanned aerial vehicle and/or an accessible base station of the unmanned aerial vehicle, wherein the accessible base station of the unmanned aerial vehicle is a base station capable to be accessed when the unmanned aerial vehicle flies based on the flight path. (see proposal number 6 where the flying path information is provided to assist the target enb to select a cell for handover on page 3-5) (see FIG. 1 where the ue provides the path to the source for a conditional handover request) (see page 5, lines 1-10 from the bottom where the eNB can use the flight path as a factor for the drone to provide a conditional handoff) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of the NOKIA NPL with the teachings of the LENOVO NPL since the LENOVO NPL teaches that there can be a significant amount of interference when the UAV is departing the first cell for a second different cell at the cell interface. This can cause a drop in the telecommunication service for the uav.  The server can use 1. A UAV speed and flight path to determine that the UAV is moving fast at 160 km/h 2. and flight path information and 3. determine the handover has a very short communication period.  In this manner, the server and the ue can provide a conditional handover between two candidates as shown in FIG. 1 where a conditional handover is provided for candidate 1 and then a conditional handover for candidate 2 until a handover acknowledgement message is provided and an access to the cell can be provided and then the handover is complete. This can be repeated for different 9 cells of FIG. 2. This ensures that the communication is not 

    PNG
    media_image3.png
    663
    867
    media_image3.png
    Greyscale

Nokia is silent but Lenovo teaches “…6. The method of claim 1, wherein sending the flight information of the unmanned aerial vehicle to the base station having a demand for the flight information of the unmanned aerial vehicle further comprises: receiving a second request message sent by the base station (see candidate 1 and 2 where the first provides the conditional handover request message to the candidate 1 and 2 and the first provides an acknowledgement message and then the second also provides a second acknowledgment message and then conditional that includes identification information of the unmanned aerial vehicle; and returning the flight information corresponding to the identification information of the unmanned aerial vehicle to the base station sending the second request message. (see proposal number 6 where the flying path information is provided to assist the target enb to select a cell for handover on page 3-5) (see FIG. 1 where the ue provides the path to the source for a conditional handover request) (see page 5, lines 1-10 from the bottom where the eNB can use the flight path as a factor for the drone to provide a conditional handoff)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of the NOKIA NPL with the teachings of the LENOVO NPL since the LENOVO NPL teaches that there can be a significant amount of interference when the UAV is departing the first cell for a second different cell at the cell interface. This can cause a drop in the telecommunication service for the uav.  The server can use 1. A UAV speed and flight path to determine that the UAV is moving fast at 160 km/h 2. and flight path information and 3. determine the handover has a very short communication period.  In this manner, the server and the ue can provide a conditional handover between two candidates as shown in FIG. 1 where a conditional handover is provided for candidate 1 and then a conditional handover for candidate 2 until a handover acknowledgement message is provided and an access to the cell 

Claims 7-10 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, “Potential mobility enhancements for UAVs,”  3GPP, TSG-RAN, WG2, Nokia, Nokia Shanghai Bell (October 1, 2017) (hereinafter “Nokia”) and in view of NPL, "Consideration for potential mobility enhancement for aerial UE”, 3GPP, TSG-RAN, WG2 (October 9, 2017) from Lenovo (hereinafter “Lenovo”),


Nokia discloses “7. A method for transmitting flight information of an unmanned aerial vehicle that is applied to a base station, the method comprising: acquiring flight information corresponding to the unmanned aerial vehicle from a core network device; (see page 1-2 where the drone’s path is provided in advance to the base station so when the drone is traveling at 160 km/h the time to prepare a handover is limited and the drone flight path can be known to the network to prepare the target cells and is provided from the drone, or the core network)
Nokia is silent but Lenovo teaches “…and determining a next accessible base station to which the unmanned aerial vehicle is to be handed over based on the flight information corresponding to the unmanned aerial vehicle”. (see page 1-3 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of the NOKIA NPL with the teachings of the LENOVO NPL since the LENOVO NPL teaches that there can be a significant amount of interference when the UAV is departing the first cell for a second different cell at the cell interface. This can cause a drop in the telecommunication service for the uav.  The server can use 1. A UAV speed and flight path to determine that the UAV is moving fast at 160 km/h 2. and flight path information and 3. determine the handover has a very short communication period.  In this manner, the server and the ue can provide a conditional handover between two candidates as shown in FIG. 1 where a conditional handover is provided for candidate 1 and then a conditional handover for candidate 2 until a handover acknowledgement message is provided and an access to the cell can be provided and then the handover is complete. This can be repeated 


    PNG
    media_image3.png
    663
    867
    media_image3.png
    Greyscale

Nokia is silent but Lenovo teaches “…8. The method of claim 7, wherein acquiring flight information corresponding to the unmanned aerial vehicle from the core network device further comprises: sending a second request message to the core network device that includes identification information of the unmanned aerial vehicle; and receiving flight information corresponding to the identification information of the unmanned aerial vehicle returned by the core network device based on the second request message” (see candidate 1 and 2 where the first provides the conditional handover request message to the candidate 1 and 2 and the first provides an acknowledgement message and then the second also provides a second acknowledgment message and then conditional handover command is provided)  (see proposal number 6 where the flying path information is provided to assist the target enb to select a cell for handover on page 3-5) (see FIG. 1 where the ue provides the path to the source for a conditional handover request) (see page 5, lines 1-10 from the bottom where the eNB can use the flight path as a factor for the drone to provide a conditional handoff).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of the NOKIA NPL with the teachings of the LENOVO NPL since the LENOVO NPL teaches that there can be a significant amount of interference when the UAV is departing the first cell for a second different cell at the cell interface. This can cause a drop in the telecommunication service for the uav.  The server can use 1. A UAV speed and flight path to determine that the UAV is moving fast at 160 km/h 2. and flight path information and 3. determine the handover has a very short communication period.  In this manner, the server and the ue can provide a conditional handover between two 


    PNG
    media_image3.png
    663
    867
    media_image3.png
    Greyscale

“…9. The method of claim 7, wherein determining the next accessible base station to which the unmanned aerial vehicle is to be handed over based on the flight information corresponding to the unmanned aerial vehicle further comprises: if the flight information includes a flight path of the unmanned aerial vehicle, (see proposal number 6 where the flying path information is provided to assist the target enb to select a cell for handover on page 3-5) (see FIG. 1 where the ue provides the path to the source for a conditional handover request) (see page 5, lines 1-10 from the bottom where the eNB can use the flight path as a factor for the drone to provide a conditional handoff)then sending a third request message for acquiring base station location information to an adjacent base station; receiving the base station location information returned by the adjacent base station based in response to the third request message; and determining a base station with the base station location information matched with the flight path as the next accessible base station to which the unmanned aerial vehicle is to be handed over”. (see candidate 1 and 2 where the first provides the conditional handover request message to the candidate 1 and 2 and the first provides an acknowledgement message and then the second also provides a second 
    PNG
    media_image3.png
    663
    867
    media_image3.png
    Greyscale

It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of the NOKIA NPL with the teachings of the LENOVO NPL since the LENOVO NPL teaches that there can be a significant amount of interference when the UAV is departing the first cell for a second different cell at the cell interface. This can cause a drop in the telecommunication service for the uav.  The server can use 1. A UAV speed and flight path to determine that the UAV is 
Nokia is silent but Lenovo teaches “…10. The method of claim 7, wherein determining the next accessible base station to which the unmanned aerial vehicle to be handed over based on the flight information corresponding to the unmanned aerial vehicle further comprises: if the flight information includes a base station list corresponding to the unmanned aerial vehicle, (see candidate 1 and 2 where the first provides the conditional handover request message to the candidate 1 and 2 and the first provides an acknowledgement message and then the second also provides a second acknowledgment message and then conditional handover command is provided)  then determining the next accessible base station to which the unmanned aerial vehicle is handed over based on the accessible base station recorded in the base station list”. (see proposal number 6 where the  (see FIG. 1 where the ue provides the path to the source for a conditional handover request) (see page 5, lines 1-10 from the bottom where the eNB can use the flight path as a factor for the drone to provide a conditional handoff);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of the NOKIA NPL with the teachings of the LENOVO NPL since the LENOVO NPL teaches that there can be a significant amount of interference when the UAV is departing the first cell for a second different cell at the cell interface. This can cause a drop in the telecommunication service for the uav.  The server can use 1. A UAV speed and flight path to determine that the UAV is moving fast at 160 km/h 2. and flight path information and 3. determine the handover has a very short communication period.  In this manner, the server and the ue can provide a conditional handover between two candidates as shown in FIG. 1 where a conditional handover is provided for candidate 1 and then a conditional handover for candidate 2 until a handover acknowledgement message is provided and an access to the cell can be provided and then the handover is complete. This can be repeated for different 9 cells of FIG. 2. This ensures that the communication is not 

Claims 11-20 are rejected under 35 U.S.C. sec. 103 as being unpatentable as obvious in view of NPL, “Potential mobility enhancements for UAVs,”  3GPP, TSG-RAN, WG2, Nokia, Nokia Shanghai Bell (October 1, 2017) (hereinafter “Nokia”) and in view of NPL, "Consideration for potential mobility enhancement for aerial UE”, 3GPP, TSG-RAN, WG2 (October 9, 2017) from Lenovo (hereinafter “Lenovo”),

Nokia discloses “11. A device for transmitting flight information of an unmanned aerial vehicle that is applied to a core network device, the device comprising: a first acquisition module that is configured to acquire a flight path of the unmanned aerial vehicle from an unmanned aerial vehicle management platform; (see page 1-2 where the drone’s path is provided in advance to the base station so when the drone is traveling at 160 km/h the time to prepare a handover is limited and the drone flight path can be known to the network to prepare the target cells and is provided from the drone, or the core network)
Nokia is silent but Lenovo teaches “…a first sending module that is configured to send flight information of the unmanned aerial vehicle to a base station having a demand for the flight information of the unmanned aerial vehicle, the flight information being obtained based on the flight path”.  (see page 1-3 where the drone is UE and the eNB can configure the drone UE to report location information in 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of the NOKIA NPL with the teachings of the LENOVO NPL since the LENOVO NPL teaches that there can be a significant amount of interference when the UAV is departing the first cell for a second different cell at the cell interface. This can cause a drop in the telecommunication service for the uav.  The server can use 1. A UAV speed and flight path to determine that the UAV is moving fast at 160 km/h 2. and flight path information and 3. determine the handover has a very short communication period.  In this manner, the server and the ue can provide a conditional handover between two candidates as shown in FIG. 1 where a conditional handover is provided for candidate 1 and then a conditional handover for candidate 2 until a handover acknowledgement message is provided and an access to the cell can be provided and then the handover is complete. This can be repeated for different 9 cells of FIG. 2. This ensures that the communication is not dropped for a fast moving UAV.  See abstract and pages 1-5 of the Lenovo NPL. 

“…12. The device of claim 11, wherein the flight information further comprises the flight path of the unmanned aerial vehicle or a base station list corresponding to the unmanned aerial vehicle, and an accessible base station of the unmanned aerial vehicle on the flight path is recorded in the base station list. . (see page 5, lines 1-10 from the bottom where the eNB can use the flight path as a factor for the drone to provide a conditional handoff) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of the NOKIA NPL with the teachings of the LENOVO NPL since the LENOVO NPL teaches that there can be a significant amount of interference when the UAV is departing the first cell for a second different cell at the cell interface. This can cause a drop in the telecommunication service for the uav.  The server can use 1. A UAV speed and flight path to determine that the UAV is moving fast at 160 km/h 2. and flight path information and 3. determine the handover has a very short communication period.  In this manner, the server and the ue can provide a conditional handover between two candidates as shown in FIG. 1 where a conditional handover is provided for candidate 1 and then a conditional handover for candidate 2 until a handover acknowledgement message is provided and an access to the cell can be provided and then the handover is complete. This can be repeated for different 9 cells of FIG. 2. This ensures that the communication is not 

    PNG
    media_image1.png
    405
    808
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    526
    836
    media_image2.png
    Greyscale


Nokia is silent but Lenovo teaches “…13. The device of claim 11, wherein the first acquisition module further comprises: a first receiving sub-module that is configured to receive the flight path of the unmanned aerial vehicle (see FIG. 1 where the ue provides the path to the source for a conditional handover request)  sent by the unmanned aerial vehicle management platform. . (see page 5, lines 1-10 from the bottom where the eNB can use the flight path as a factor for the drone to provide a conditional handoff)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of the NOKIA NPL with the teachings of the LENOVO NPL since the LENOVO NPL teaches that there can be a significant amount of interference when the UAV is departing the first cell for a second different cell at the cell interface. This can cause a drop in the telecommunication service for the uav.  The server can use 1. A UAV speed and flight path to determine that the UAV is moving fast at 160 km/h 2. and flight path information and 3. determine the handover has a very short communication period.  In this manner, the server and the ue can provide a conditional handover between two candidates as shown in FIG. 1 where a conditional handover is provided for candidate 1 and then a conditional handover for candidate 2 until a 

Nokia is silent but Lenovo teaches “…14. The device of claim 11, wherein the first acquisition module further comprises: a first sending sub-module that is configured to send a first request message to the unmanned aerial vehicle management platform, wherein the first request message carries identification information of the unmanned aerial vehicle; (see FIG. 1 where the ue provides the path to the source for a conditional handover request) (see page 5, lines 1-10 from the bottom where the eNB can use the flight path as a factor for the drone to provide a conditional handoff) (see proposal number 6 where the flying path information is provided to assist the target enb to select a cell for handover on page 3-5) (see FIG. 1 where the ue provides the path to the source for a conditional handover request) (see page 5, lines 1-10 from the bottom where the eNB can use the flight path as a factor for the drone to provide a conditional handoff)and a second receiving sub-module that is configured to receive the flight path of the unmanned aerial vehicle returned by the unmanned aerial vehicle management platform based on the first request message. (see proposal number 6 where the flying path information is provided to assist the target enb to select a cell for handover on page 3-5)


Nokia is silent but Lenovo teaches “…15. The device of claim 11, wherein the first sending module further comprises: a second sending sub-module that is configured to send the flight information of the unmanned aerial vehicle to a currently accessed base station of the unmanned aerial vehicle and/or an accessible base station of the unmanned aerial vehicle, wherein the accessible base station of the unmanned aerial vehicle is a base station capable to be accessed when the unmanned aerial vehicle flies based on the flight path” (see proposal number 6 where the flying path information is provided to assist the target enb to select a cell for handover on page 3-5) (see FIG. 1 where the ue provides the path to the source for a conditional handover request) (see page 5, lines 1-10 from the bottom where the eNB can use the flight path as a factor for the drone to provide a conditional handoff) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of the NOKIA NPL with the teachings of the LENOVO NPL since the LENOVO NPL teaches that there can be a significant amount of interference when the UAV is departing the first cell for a second different cell at the cell interface. This can cause a drop in the telecommunication service for the uav.  The server can use 1. A UAV speed and flight path to determine that the UAV is moving fast at 160 km/h 2. and flight path information and 3. determine the handover has a very short communication period.  In this manner, the server and the ue can provide a conditional handover between two candidates as shown in FIG. 1 where a conditional handover is provided for 

    PNG
    media_image3.png
    663
    867
    media_image3.png
    Greyscale

.
“…16. The device of claim 11, wherein the first sending module further comprises: a third receiving sub-module that is configured to receive a second request message sent by the base station, (see candidate 1 and 2 where the first provides the conditional handover request message to the candidate 1 and 2 and the first provides an acknowledgement message and then the second also provides a second acknowledgment message and then conditional handover command is provided)  wherein the second request message carries identification information of the unmanned aerial vehicle; a third sending sub-module that is configured to return the flight information corresponding to the identification information of the unmanned aerial vehicle to the base station sending the second request message. (see proposal number 6 where the flying path information is provided to assist the target enb to select a cell for handover on page 3-5) (see FIG. 1 where the ue provides the path to the source for a conditional handover request) (see page 5, lines 1-10 from the bottom where the eNB can use the flight path as a factor for the drone to provide a conditional handoff)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of the NOKIA NPL with the teachings of the LENOVO NPL since the LENOVO NPL teaches that there can be a significant amount of interference when the UAV is departing the first cell for a second different cell at the cell interface. This can cause a drop in the telecommunication service for the uav.  The server can use 1. A UAV speed and flight path to determine that the UAV is 

Nokia discloses “17. A device for transmitting flight information of an unmanned aerial vehicle that is applied to a base station, the device comprising: a second acquisition module that is configured to acquire a base station list corresponding to the unmanned aerial vehicle from a core network device; “(see page 1-2 where the drone’s path is provided in advance to the base station so when the drone is traveling at 160 km/h the time to prepare a handover is limited and the drone flight path can be known to the network to prepare the target cells and is provided from the drone, or the core network)

“…and a determination module that is configured to return flight information corresponding to identification information of the unmanned aerial vehicle to a base station sending a second request message. (see candidate 1 and 2 where the first provides the conditional handover request message to the candidate 1 and 2 and the first provides an acknowledgement message and then the second also provides a second acknowledgment message and then conditional handover command is provided)

    PNG
    media_image1.png
    405
    808
    media_image1.png
    Greyscale

Nokia is silent but Lenovo teaches “…18. The device of claim 17, wherein the second acquisition module further comprises: a fourth sending sub-module that is configured to send the second request message to the core network device, wherein the second request message carries the identification information of the unmanned aerial vehicle; and a fourth receiving sub-module that is configured to receive the flight information corresponding to the identification information of the unmanned aerial vehicle returned by the core network device based on the second request message. (see FIG. 1 that has 9 cells that can provide a conditional handoff; see messages 1-7 for a conditional handoff between the 9 cells and based on the movement information of the uAv in proposal 6; see candidate 1 and 2 where the first provides the conditional handover request message to the candidate 1 and 2 and the first provides an acknowledgement message and then the second also provides a second acknowledgment message and then conditional handover command is provided)  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of the NOKIA NPL with the teachings of the LENOVO NPL since the LENOVO NPL teaches that there can be a significant amount of interference when the UAV is departing the first cell for a second different cell at the cell interface. This can cause a drop in the telecommunication service for the uav.  The server can use 1. A UAV speed and flight path to determine that the UAV is moving fast at 160 km/h 2. and flight path information and 3. determine the handover has a very short communication period.  In this manner, the server and the ue can provide a conditional handover between two candidates as shown in FIG. 1 where a conditional handover is provided for candidate 1 and then a conditional handover for candidate 2 until a handover acknowledgement message is provided and an access to the cell 

Nokia is silent but Lenovo teaches “…19. The device of claim 17, wherein the determination module further comprises: a fifth sending sub-module that is configured to send a third request message for acquiring base station location information to an adjacent base station if the flight information includes a flight path of the unmanned aerial vehicle; a fifth receiving sub-module that is configured to receive the base station location information returned by the adjacent base station based on the third request message; (see FIG. 1 that has 9 cells that can provide a conditional handoff; see messages 1-7 for a conditional handoff between the 9 cells and based on the movement information of the uAv in proposal 6; see candidate 1 and 2 where the first provides the conditional handover request message to the candidate 1 and 2 and the first provides an acknowledgement message and then the second also provides a second acknowledgment message and then conditional handover command is provided)   and a first determination sub-module that is configured to determine a base station with the base station location information matched with the flight path as a next accessible base station to which the unmanned aerial vehicle is handed over. (see proposal number 6 where the flying path information is provided to assist the target enb to select a cell for  (see FIG. 1 where the ue provides the path to the source for a conditional handover request) (see page 5, lines 1-10 from the bottom where the eNB can use the flight path as a factor for the drone to provide a conditional handoff)
Nokia is silent but Lenovo teaches “…20. The device of claim 17, wherein the determination module further comprises: a second determination sub-module that is configured to determine a next accessible base station to which the unmanned aerial vehicle is handed over based on an accessible base station recorded in the base station list (see page 5, lines 1-10 from the bottom where the eNB can use the flight path as a factor for the drone to provide a conditional handoff)
if the flight information includes the base station list corresponding to the unmanned aerial vehicle”. (see FIG. 1 that has 9 cells that can provide a conditional handoff; see messages 1-7 for a conditional handoff between the 9 cells and based on the movement information of the uAv in proposal 6; see candidate 1 and 2 where the first provides the conditional handover request message to the candidate 1 and 2 and the first provides an acknowledgement message and then the second also provides a second acknowledgment message and then conditional handover command is provided)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the invention to combine the disclosure of the NOKIA NPL with the teachings of the LENOVO NPL since the LENOVO NPL teaches that there can be a significant amount of interference when the 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 USC sec. 101 as being directed to an abstract idea without significantly more.   The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1-20 is/are directed to the abstract idea of 1. Acquiring and tracking a position of a UAV and then sending this to a base station having a demand for the flight information.  There is not even a general purpose computer being recited.  This is a mere abstract idea that can being applied mentally or by organizing human activity.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only elements found is data which is not significantly more than the abstract idea. The claim is directed to a flight plan and information based on the flight plan and then sending this along to a base station. 
 	The next step is to determine what elements are significantly more than the abstract idea. The only element found is data in claim 1 and a “core network device” in claim 7 and a computer in claim 11 and claim 17.  The arrival time data is input into is part of a general purpose computer in claim 8, and 15 and in claim 1 there is not even a general purpose computer being claimed.  See Alice and Electric Power Group v Alstom S.A. (Fed Cir, 2015-1778, 8/1/2016) that recites “the claims in this case fall into a familiar class of claims “directed to” a patent-ineligible concept. The focus of the asserted claims, as illustrated by claim 12 quoted above, is on collecting information, analyzing it, and displaying certain results of the collection and analysis. We need not define the outer limits of “abstract idea,” or at this stage exclude the 
Information as such is an intangible. See Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Bayer AG v. Housey Pharm., Inc., 340 F.3d 1367, 1372 (Fed. Cir. 2003). Accordingly, we have treated collecting information, including when limited to particular content (which does not change its character as information), as within the realm of abstract ideas. See, e.g., Internet Patents, 790 F.3d at 1349; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015); Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat’l Ass’n, 776 F.3d 1343, 1347 (Fed. Cir. 2014); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011). In a similar vein, we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category. See, e.g., TLI Commc’ns, 823 F.3d at 613; Digitech, 758 F.3d at 1351; SmartGene, Inc. v. Advanced Biological Labs., SA, 555 F. App’x 950, 955 (Fed. Cir. 2014); Bancorp Servs., L.L.C. v. Sun Life Assurance Co. of Canada (U.S.), 687 F.3d 1266, 1278 (Fed. Cir. 2012); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372 (Fed. Cir. 2011); SiRF Tech., Inc. v. Int’l Trade Comm’n, 601 F.3d 1319, 1333 (Fed. Cir. 2010); see also Mayo, 132 S. Ct. at 1301; Parker v. Flook, 437 U.S. 584, 589–90 (1978); Gottschalk v. Benson, 409 U.S. 63, 67 (1972).  And we have recognized that merely  presenting  the  results  of  abstract  processes  of collecting and analyzing information, without more (such as identifying a particular tool for presentation), is abstract as an ancillary part of such collection and analysis. See, e.g., Content Extraction, 776 F.3d at 1347; Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014)”.
	Claims 1-6 are also alternatively rejected as being directed to a transitory signal which is not statutory as not even a general purpose computer is being claimed.  It is in the preamble and forms no weight to the claim.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN PAUL CASS whose telephone number is (571)270-1934. The examiner can normally be reached Monday to Friday 7 am to 7 pm; Saturday 10 am to 12 noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN PAUL CASS/Primary Examiner, Art Unit 3668